Case 6:20-cv-00217-JCB Document 22 Filed 03/16/21 Page 1 of 7 PageID #: 277




                                  No. 6:20-cv-00217

                                   Amanda Cruz,
                                      Plaintiff,
                                         v.
                                   Braum’s, Inc.,
                                     Defendant.


                                       ORDER

               Before the court is defendant Braum’s Inc.’s motion for
          summary judgment. Doc. 13. Plaintiff brought this suit after
          she fell in one of defendant’s stores. See Doc. 1 at 2-3. Plain-
          tiff’s complaint raises theories of premises liability and negli-
          gent action. Defendant’s motion for summary judgment is
          based on a lack of evidence going towards the condition of the
          premises and whether defendant breached any duty of care
          to warn plaintiff. Doc. 13 at 6. For the following reasons, the
          court grants defendant’s motion.
                                     Background
               On June 8, 2018, plaintiff entered defendant’s store in Ty-
          ler, Texas. Doc. 2 at 2. Plaintiff claims that she was near a drink
          dispenser when she fell “due to a large amount of liquid on
          the floor.” Id. at 2-3. She asserts that she was never warned
          about any condition on the floor. See id. at 3. As a result of the
          fall, plaintiff filed this case in Texas state court. See id. Defend-
          ant filed a notice of removal in this court on April 27, 2020.
          Doc. 1.
              Over the course of this case, defendant has produced ex-
          hibits appearing to show that a yellow wet floor sign was
          placed next to the drink station. See Doc. 13, Exhs. C, D, E. At
          her deposition, plaintiff agreed that her view of the yellow
          sign was not obstructed. See Doc. 13, Exh. B 27:17-20; 28:2-4.
Case 6:20-cv-00217-JCB Document 22 Filed 03/16/21 Page 2 of 7 PageID #: 278




          She also indicated that she did not know what caused her to
          slip:
             Q: Were your clothes wet after you slipped?
             A: After I slipped, I didn’t—I didn’t pay attention if it was
             wet or not. I was embarrassed and I wanted to get up.
             Q: Did you see any—any, like, wet substance on the floor
             prior to the incident?
             A: Not walking up, I didn’t.
             ...
             Q: So do you know what you actually slipped and fell on?
             A: No, ma’am.
          Id. at 30:19-25, 31:17-19. Later, in the same deposition, plaintiff
          reiterated that she did not see any “wet substance or water on
          the floor prior to [her] fall.” Id. at 52:8-11.
                                     Standards
              Courts “shall grant summary judgment if the movant
          shows that there is no genuine dispute as to any material fact
          and the movant is entitled to judgment as a matter of
          law.” Fed. R. Civ. P. 56(a); Anderson v. Liberty Lobby, Inc., 477
          U.S. 242, 247 (1986). In making this determination, courts
          must view all evidence and draw all reasonable inferences in
          the light most favorable to the party opposing the mo-
          tion. United States v. Diebold, Inc., 369 U.S. 654, 655 (1962). The
          moving party bears the initial burden of informing the court
          of the basis for its belief that there is no genuine issue for
          trial. Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). The mov-
          ing party must either (1) submit summary judgment evidence
          that negates the existence of a material element of plaintiff’s
          claim or (2) show that there is no evidence to support an es-
          sential element of a plaintiff’s claim. Id. at 322-25.




                                         -2-
Case 6:20-cv-00217-JCB Document 22 Filed 03/16/21 Page 3 of 7 PageID #: 279




               Texas state law recognizes negligent-activity and prem-
          ises-defect claims as two independent theories of negligence. 1
          See Gen. Elec. Co. v. Mortiz, 257 S.W.3d 211, 214-15 (Tex. 2008).
          Although “[t]he lines between negligent activity and prem-
          ises liability are sometimes unclear,” the Texas Supreme
          Court recognizes a distinction between these two claims, ex-
          plaining that “negligent activity encompasses a malfeasance
          theory based on affirmative, contemporaneous conduct by the
          owner that caused the injury, while premises liability encom-
          passes a nonfeasance theory based on the owner's failure to
          take measures to make the property safe.” Del Lago Partners,
          Inc. v. Smith, 307 S.W.3d 762, 776 (Tex. 2010). “If the injury was
          caused by a condition created by the activity rather than the
          activity itself, a plaintiff is limited to a premises defect theory
          of liability.” Garcia v. Ross Stores, Inc., 896 F. Supp. 2d 575, 579
          (S.D. Tex. 2012). So, for example, if a clothing store’s customer
          slipped on a rogue hanger, the resulting lawsuit would sound
          in premises liability and not in negligent activity. See id.
             To maintain a premise-liability claim, plaintiff must
          demonstrate:
              (1) a condition of the premises created an unreasonable
                  risk of harm to the invitee;
              (2) the owner knew or reasonably should have known of
                  the condition;
              (3) the owner failed to exercise ordinary care to protect the
                  invitee from danger; and
              (4) the owner's failure was a proximate cause of injury to
                  the invitee.
          Fort Brown Villas III Condo. Ass’n v. Gillenwater, 285 S.W.3d 879,
          883 (Tex. 2009). A condition poses an unreasonable risk of

              1 When jurisdiction is based on diversity, the substantive law of the
          forum state applies. Bayle v. Allstate Ins. Co., 615 F.3d 350, 355 (5th Cir.
          2010) (citing Erie R.R. v. Tompkins, 304 U.S. 64 (1938)). Therefore, because
          the court's subject matter in this case is based on diversity jurisdiction, the
          court applies Texas substantive law. See id.


                                               -3-
Case 6:20-cv-00217-JCB Document 22 Filed 03/16/21 Page 4 of 7 PageID #: 280




          harm when there is a “sufficient probability of a harmful
          event occurring that a reasonably prudent person would have
          foreseen.” Hall v. Sonic Drive-In of Angleton, Inc., 177 S.W.3d
          636, 646 (Tex. App. 2005) (cleaned up).
                                         Analysis
              The court grants defendant’s motion on the basis that this
          case is a premises-liability claim rather than a negligent-activ-
          ity claim. “The Texas Supreme Court has recognized that neg-
          ligent activity claims and premises liability claims involve
          two independent theories of recovery that fall within the
          scope of negligence.” Garcia, 896 F. Supp. 2d at 579 (citing
          Moritz, 257 S.W.3d at 214-15, among others). Plaintiff brought
          both theories in her complaint, but she has not provided any
          rationale for treating this case as a negligent-activity claim.
              Plaintiff cannot maintain a negligent-activity claim on
          these facts because there are no allegations of “affirmative,
          contemporaneous conduct by the owner that caused the in-
          jury.” See id. (citing Del Lago, 307 S.W.3d at 776). Because noth-
          ing in the record suggests that plaintiff was contemporane-
          ously injured by the actions of defendant’s employees, the
          court examines the motion for summary judgment under a
          premises-liability theory. See id. (reaching the same conclu-
          sion on similar facts after consulting the leading Texas state
          law decisions).2
               Defendant’s motion first focuses on a lack of proof going
          to the first element of plaintiff’s claim—a condition on the
          premises that created an unreasonable risk of harm to plain-
          tiff. Gillenwater, 285 S.W.3d at 883. Defendant argues that
          “Plaintiff cannot identify any condition on the floor prior to
          her slipping and falling . . . . She also cannot identify what she


              2 Although plaintiff mentioned that there was a Braum’s employee
          “wiping down the counters,” Doc. 19 at 1, plaintiff never clearly alleged
          that water from this cleaning activity made its way onto the floor. See id.
          at 5 (“The wet substance could have been water or an awful Sprite Zero
          for all Plaintiff knew.”).


                                             -4-
Case 6:20-cv-00217-JCB Document 22 Filed 03/16/21 Page 5 of 7 PageID #: 281




          slipped on.” Doc. 13 at 6. Defendant relies on plaintiff’s dep-
          osition and what it describes as a lack of any summary judg-
          ment evidence presented by the plaintiff. See id. at 6-7. De-
          fendant also cites to several Texas state court cases where a
          similar evidentiary showing was insufficient to survive sum-
          mary judgment. See id. at 6-8. In response, plaintiff provided
          no case law supporting her position nor did she distinguish
          any of the state law cases discussed by the plaintiff.
              In Shoemaker v. Kohl’s Department Stores, Inc., the plaintiff
          went to the Kohl’s customer service department to change the
          address on her credit card account. 2017 WL 1192797, at *2
          (Tex. App. 2017). She waited there in a chair provided by
          Kohl’s while calling customer service on her phone for several
          minutes. See id. The Shoemaker plaintiff alleged that her chair
          then slipped out from under her, causing her to land on the
          floor. See id. In the resulting litigation, the Shoemaker plaintiff
          contended that the concrete floor was “very shiny,” and she
          attributed part of her fall to the “slick floor.” Id. The Dallas
          Court of Appeals nonetheless found that she had failed to pre-
          sent sufficient evidence to survive summary judgment. See id.
          at 3-4. The failure to present evidence of a foreign substance
          on the floor that contributed to her fall was dispositive. See id.
          at 4 (“Given the absence of evidence suggesting the presence
          of a foreign substance, this was insufficient to create a fact is-
          sue to defeat Kohl’s no-evidence summary judgment mo-
          tion.”).3
              Like the plaintiff in Shoemaker, plaintiff has provided no
          evidence going towards the presence of a dangerous condi-
          tion on defendant’s floor. To the contrary, plaintiff’s

              3  Shoemaker is just one of several cases referenced by the plaintiffs. See,
          e.g., Hatamieh v. Kroger Texas, L.P., No. 3:16-CV-1599-B, 2018 WL 1014158
          *2 (N.D. Tex. 2015); Thoreson v. Thompson, 431 S.W.2d 341, 344 (Tex. 1968)
          (“[W]here common knowledge will not suffice, plaintiff must establish the
          degree of risk by competent evidence.”). These cases demonstrate that a
          plaintiff must provide some evidence or a factual basis on the first prong
          to survive summary judgment.


                                               -5-
Case 6:20-cv-00217-JCB Document 22 Filed 03/16/21 Page 6 of 7 PageID #: 282




          deposition testimony demonstrates that she has no idea what
          might have been on the floor. See Doc. 13, Exh. B at 30:19-25,
          31:17-19, 52:8-11 (plaintiff affirming that she did not see any
          “wet substance or water on the floor prior to [her] fall.”). In
          her response, the plaintiff argues that her fall demonstrates
          that the floor was wet. See Doc. 19 at 5. This argument is fore-
          closed by the Texas Supreme Court, which has held that “the
          fact an accident happens is no evidence that there was an un-
          reasonable risk of such an occurrence; because almost any ac-
          tivity involves some risk of harm.” Thoreson, 431 S.W.2d at 344
          (citations omitted). Even drawing all reasonable inference in
          plaintiff’s favor, she has failed to provide any evidence to sup-
          port an essential element of her claim. See Celotex, 477 U.S. at
          323-25.
              In the alternative, the yellow floor signing reading “CAU-
          TION” near the incident provided adequate warning to the
          plaintiff of any risk arising from any dangerous condition. See
          Doc. 13, Exhs. C, D, and E. The duty to use ordinary care en-
          compasses two methods of making a dangerous condition
          reasonably safe: either by warning of the danger or by elimi-
          nating the danger. State v. Williams, 940 S.W.2d 583, 584 (Tex.
          1996). Here, defendant alleviated any liability arising from the
          alleged dangerous condition by warning plaintiff. She walked
          right by the yellow sign prior to her accident, and thus either
          was aware, or should have been aware, of the dangerous con-
          dition. See Doc. 13, Exh. B at 27:7-9, 27:17-20, and 28:2-4. Con-
          trary to the arguments of the plaintiff, the record demon-
          strates that the sign was not obstructed. Therefore, defendant
          has submitted summary judgment evidence that negates the
          existence of a material element of plaintiff’s claim. See Celotex,
          477 U.S. at 323-25.
                                    Conclusion
            For these reasons, defendant’s motion for summary judg-
          ment (Doc. 13) is granted. All pending motions are denied as
          moot and plaintiff’s case is dismissed.


                                        -6-
Case 6:20-cv-00217-JCB Document 22 Filed 03/16/21 Page 7 of 7 PageID #: 283




                             So ordered by the court on March 16, 2021.



                                          J. C AMPBELL B ARK ER
                                        United States District Judge




                                    -7-
